               Case 2:19-cv-00569-JCC Document 86 Filed 07/31/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WASHINGTON CATTLEMEN’S                               CASE NO. C19-0569-JCC
      ASSOCIATION,
10
                                                           MINUTE ORDER
11                            Plaintiff,
              v.
12
      UNITED STATES ENVIRONMENTAL
13    PROTECTION AGENCY et al.,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to stay certain
19   claims and for leave to file a certified index of the administrative records at issue (Dkt. No. 85).
20   Having thoroughly considered the motion and the relevant record and finding good cause, the
21   Court hereby GRANTS the motion and ORDERS that:
22      1. Plaintiff’s claims regarding the 2015 Rule and the 2019 Rule are hereby STAYED
23          pending further order of the Court. The parties may move to lift the stay following the
24          Court’s ruling on the merits of Plaintiff’s claims regarding the 2020 Rule.
25      2. The Agencies are granted leave to file a certified index of the relevant administrative
26          records in lieu of copies of the administrative record as required by Western District of

     MINUTE ORDER
     C19-0569-JCC
     PAGE - 1
             Case 2:19-cv-00569-JCC Document 86 Filed 07/31/20 Page 2 of 2




 1        Washington Local Civil Rule 79(h).

 2     3. The Agencies are granted leave to file the certified indexes of the administrative records

 3        of the 2015 Rule and the 2019 Rule after the Court lifts or partially lifts the stay on

 4        Plaintiff’s claims regarding the 2015 Rule and the 2019 Rule. Therefore, within 14 days

 5        of any lift of the stay, the parties must file a stipulated case schedule governing further

 6        proceedings, including submission of the certified indexes of the administrative records

 7        for the 2015 Rule and the 2019 Rule.

 8        DATED this 31st day of July 2020.
 9                                                         William M. McCool
                                                           Clerk of Court
10
                                                           s/Tomas Hernandez
11
                                                           Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0569-JCC
     PAGE - 2
